Citation Nr: 1039568	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the Veteran is considered to have been a fugitive felon 
for the period extending from May 25, 2005, to October [redacted], 2006, 
for VA compensation and pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Costello, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to July 1962, and 
from May 1964 to May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  The Veteran has 
appealed an action by the Nashville RO that determined that the 
Veteran was in a "fugitive felon status" for the period of May 
25, 2005, to October [redacted], 2006, and since he was in this status, 
he was ineligible to receive VA compensation benefits.  He has 
appealed that action claiming that while he was prosecuted for an 
offense in the Criminal Court of Davidson County, Tennessee, he 
never knew that there was an outstanding warrant for his arrest 
and that the offense he plead guilty thereto was not a felony.  
However, as an initial matter, the Board is of the opinion that 
the record does not reflect whether the warrant issued on May 25, 
2005, was in any way served on the Veteran prior to his arrest on 
October [redacted], 2006.  If this did not occur, it is unclear when or 
how the existence May 25, 2005, arrest warrant was communicated 
to the Veteran (prior to his arrest on October [redacted], 2006) such 
that the Veteran could be considered a fugitive felon for VA 
compensation purposes.  

VA statutory law, in pertinent part, provides:

Prohibition on providing certain benefits 
with respect to persons who are fugitive 
felons.

(a)  A veteran who is otherwise eligible 
for a benefit specified in subsection (c) 
may not be paid or otherwise provided such 
benefit for any period during which such 
veteran is a fugitive felon.  A dependent 
of a veteran who is otherwise eligible for 
a benefit specified in subsection (c) may 
not be paid or otherwise provided such 
benefit for any period during which such 
veteran or such dependent is a fugitive 
felon. 

(b)  For purposes of this section: 

(1)  The term "fugitive felon" means a 
person who is a fugitive by reason of-- (A) 
fleeing to avoid prosecution, or custody or 
confinement after conviction, for an 
offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or (B) violating a condition of probation 
or parole imposed for commission of a 
felony under Federal or State law. 

(2)  The term "felony" includes a high 
misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses 
that would be felony offenses under Federal 
law.

38 U.S.C.A. § 5313B(a) (West 2002) (which was added as a result 
of Pub.L. 107-103, Title V, § 505(a)(1), Dec. 27, 2001, 115 Stat. 
995.).

VA regulations provide that compensation is not payable on behalf 
of a veteran for any period during which he or she is a fugitive 
felon.  Compensation or Dependents' Indemnity Compensation (DIC) 
is not payable on behalf of a dependent of a veteran for any 
period during which a veteran or the dependent is a fugitive 
felon.  The term fugitive felon means a person who is a fugitive 
by reason of:  

(i)  Fleeing to avoid prosecution, or 
custody or confinement after conviction, 
for an offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or 
(ii)  Violating a condition of probation or 
parole imposed for commission of a felony 
under Federal or State law. 

38 C.F.R. § 3.665(n) (2010).  

The term "felony" includes a high misdemeanor under the laws of 
a State which characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.  The term 
"dependent" means a spouse, surviving spouse, child, or 
dependent parent of a veteran.  38 C.F.R. § 3.665(n).

VA's General Counsel has noted that the legislative record 
revealed that section 505(a) of Public Law No. 107-103 was 
patterned after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from the 
Social Security Administration (SSA) and food stamps from the 
Department of Agriculture.  It was noted that records showed 
Public Law No. 104-193 "was designed to cut off the means of 
support that allows fugitive felons to continue to flee" and it 
was the intent of Congress to deny fugitives the means to 
maintain themselves in that status.  VAOPGCPREC 7-2002 (Dec. 3, 
2002).

The United States Court of Appeals in Oteze Fowlkes v. Adamec, 
432 F.3d 90, 96-97 (2d Cir. 2005), noted that the applicable 
statute did not permit SSA to conclude simply from the fact that 
there is an outstanding warrant for a person's arrest that he is 
"fleeing to avoid prosecution" and that there must have been 
some evidence that the person knows his apprehension is sought.  
It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 
444 (2d Cir. 1973), the law had been construed to imply an intent 
requirement and that in United States v. Rivera-Ventura, 72 F.3d 
277, 280 (2d Cir. 1995), the term "fleeing from justice" was a 
term that "has generally been interpreted to mean a flight with 
intent to avoid or frustrate prosecution."  The record indicates 
that the Veteran was the subject of two warrants.  It appears 
that because there were two warrants that were issued fairly 
closely to one another, there is maybe confusion as to the facts 
of this case.  

As can be discerned from a review of the claims folder, the 
following appears to have occurred:

Date
Warrant Number
Disposition
February 16, 2005
[redacted]
Warrant issued for 
aggravated assault, 
by a parent or 
custodian
February 16, 2005
[redacted]
Veteran arrested and 
held in Davidson 
County lock-up 
awaiting bail
February 18, 2005
[redacted]
Veteran released 
from Davidson County 
lock-up after 
posting bail
May 12, 2005
[redacted]
Case dismissed
May 25, 2005
[redacted]
Warrant issued but 
unclear as to 
whether it was 
served
October [redacted], 2006
[redacted]
Veteran arrested and 
held in Davidson 
County lock-up 
awaiting bail.  The 
charge is aggravated 
assault with a 
deadly implement
October [redacted], 2006
[redacted]
Veteran released 
from Davidson County 
lock-up after 
posting bail
December 7, 2006
[redacted]
Veteran pleads 
guilty to a lesser 
misdemeanor charge 
and sentenced to a 
year probation

It also appears from the record that this matter was presented to 
the Grand Jury during the July 2005 Term, which led to the 
Veteran indictment.  The case number assigned was [redacted].   
It is from the second arrest warrant that this matter arises.  

After reviewing the record, it is the determination of the Board 
that the claim should be returned to the RO so that additional 
information concerning this matter may be obtained.  That is, it 
is unclear from the record whether the Veteran was ever served 
with warrant number [redacted], or otherwise made aware of the 
existence of that warrant prior to his arrest on October [redacted], 
2006.  It is also unclear from the record whether the first case, 
involving warrant number [redacted], was dismissed by the 
prosecution and then refiled with the second warrant ([redacted]) 
being issued.  The Board believes that this information can only 
be obtained through the issuance of a remand that attempts to 
obtain additional information from the local county authorities, 
the Veteran's attorney, and his probation officer.   

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Davidson 
County Sheriff's Department and obtain any 
available documents pertaining to the 
issuance of the February 16, 2005, warrant 
number [redacted] and the May 25, 2005, 
warrant number [redacted].  Of particular 
interest are copies of the actual warrants 
and any information as to whether the 
warrants were served, and if so, when and 
where the warrants were served.  The RO/AMC 
should also inquire as to whether the 
incident(s) that caused the issuance of the 
warrants were two separate incidents 
involving the Veteran or whether both 
warrants stemmed from the same aggravated 
assault incident.  The Davidson County 
Sheriff's Department should also be asked 
whether it ever considered the Veteran a 
fugitive felon prior to his official arrest 
on October [redacted], 2006, with respect to 
warrant number [redacted].  All obtained 
documents should be included in the claims 
folder for review.

2.  The RO/AMC should contact the attorney 
for the State, a Ms. Tammy Meade, and 
discover whether, for warrant [redacted], her 
office had any information that the Veteran 
was intentionally trying to avoid 
prosecution during the time in which the 
felony warrant was purportedly outstanding.  
Any information obtained should be included 
in the claims folder for review.  

3.  The RO/AMC should contact the Veteran 
and ask that he provide a signed release of 
information form so that the VA may obtain 
additional information from the Veteran's 
attorneys.  The RO/AMC should contact the 
Veteran's attorney, Mr. Frank Mondelli, and 
discover whether the incident noted on 
warrant number [redacted] was dismissed on 
May 12, 2005 and the circumstances upon 
which it was dismissed.  Mr. Mondelli 
should be asked whether he, or his firm, 
represented the Veteran with respect to the 
incident noted on warrant number [redacted], 
and if he did, he should be asked when the 
Veteran was actually served with that 
warrant.  Because the December 7, 2006, 
Judgment indicates that the Veteran was 
represented by a different attorney at the 
time of the trial, a Mr. Kirk Clements, Mr. 
Mondelli should be asked whether he and Mr. 
Clements had any discussions concerning 
warrant number [redacted].  Mr. Clements 
should also be contacted and asked to 
provide any information that he might be 
able thereto with respect to the issuance 
of warrant number [redacted].  Mr. Clements 
should be asked when his client was served 
with the warrant and he should also be 
asked whether, based on his knowledge of 
the underlying case, the Veteran was ever a 
fugitive seeking to flee prosecution.  Any 
information obtained should be included in 
the claims folder for review.

4.  The RO/AMC should contact the Veteran 
and ask that he provide a signed release of 
information form so that the VA may obtain 
additional information from the Veteran's 
probation officer, a Mr. Ed Brady.  Once 
that release has been obtained, the 
probation officer should be contacted and 
asked to provide any additional information 
concerning the Veteran's purported fugitive 
status from May 2005 to December 2006.  The 
probation officer should also be asked to 
provide any additional information he may 
deem appropriate.  Any information received 
should be included in the claims folder for 
review.  

5.  The RO/AMC should contact the Clerk of 
the Criminal Court for Davidson County, 
Tennessee, and request copies of all public 
documents with respect to warrant number [redacted] 
[redacted], warrant number [redacted] and case 
number [redacted].  If the Clerk of the 
Criminal Court requests that a release of 
information form be obtained from the 
Veteran prior to the release of 
information, the RO/AMC should obtain that 
release from the Veteran.  Any obtained 
evidence should be included in the claims 
folder for review.  

6.  The RO/AMC should make a determination 
as to when the Veteran was made aware of 
warrant [redacted] issued on May 25, 2005.  
In doing so, the RO/AMC should address:  
(1) was there established proof that the 
Veteran was fleeing to avoid prosecution, 
or custody or confinement after conviction, 
and if so specify the evidence that 
supports that conclusion, (2) was there any 
proof that the Veteran had knowledge of the 
warrant issued against him, and if so 
specify the evidence that supports that 
conclusion, and (3) was the Veteran on 
probation or parole at the time at issue 
for a commission of a felony, if so for 
what offense.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



